Citation Nr: 1221809	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for erectile dysfunction (ED).  

2.  Entitlement to a disability rating in excess of 10 percent for adenocarcinoma prostate, status post radical prostatectomy from August 1, 2008 to January 24, 2012.  

3.  Entitlement to a disability rating in excess of 20 percent for adenocarcinoma prostate, status post radical prostatectomy after January 24, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008, May 2008, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Decision Review Officer (DRO) in April 2009, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has no deformity of the penis. 

2.  Before January 24, 2012, the Veteran did not require the use of absorbent materials, did not suffer from urinary retention requiring intermittent or continuous catheterization, did not have a daytime voiding interval less than two to three hours, and did not awaken to void more than two times per night.  

3.  After January 24, 2012, the Veteran awakened to void three to four times per night, but no more, and did not have a daytime voiding interval of less than one to two hours.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable disability rating for erectile dysfunction have not been met.  8 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2011).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for adenocarcinoma prostate, status post radical prostatectomy, from August 1, 2008 to January 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

3.  The criteria for entitlement to a disability rating in excess of 20 percent for adenocarcinoma prostate, status post radical prostectomy, from January 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Erectile Dysfunction

The Veteran is seeking an initial compensable disability evaluation for his erectile dysfunction.  Service connection for this disability was granted in a March 2008 RO decision, effective January 25, 2008.  

The only diagnostic code specifically addressing erectile dysfunction is Diagnostic Code 7522.  The Board can find no other diagnostic code that would be more appropriate in rating the Veteran's disability. 

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115.  Thus, two distinct criteria are required for a compensable rating; loss of erectile power and deformity of the penis.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R.  § 4.31.  

Here, there is no evidence in any VA treatment records that the Veteran has a deformity of the penis.  At VA examinations in January 2008 and April 2009, the Veteran's penis is described as "normal."  A January 2012 VA examination report notes "no evidence of flaccid penile deformity.  Normal flaccid penis."  The Veteran has not presented any contrary evidence showing a deformity of his penis, and as there is no evidence of penile deformity, the Veteran cannot be assigned a 20 percent disability rating for erectile dysfunction.

Both the Veteran and his spouse have complained that the Veteran is unable to have an erection despite trying multiple medications and treatments and so should be assigned a higher disability rating; however, the Board notes that the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ, so his disability (as indicated) has not gone uncompensated.

For all the above reasons, entitlement to an initial compensable disability rating for erectile dysfunction is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Prostate Cancer Residuals

Entitlement to service connection for prostate cancer was granted in a December 2006 rating decision and assigned an initial 100 percent disability rating, effective November 15, 2006, the date the Veteran filed his claim.  The 100 percent disability rating was in effective until August 1, 2008, when it was reduced to 0 percent pursuant to Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for up to a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

Here, the Veteran underwent a radical prostatectomy in June 2007.  The mandatory examination was provided in January 2008, after which the Veteran's rating was reduced.

Because Diagnostic Code 7528 provides for the automatic reduction of an initial total disability rating, the Board finds that the Veteran's claim for a higher disability rating after August 1, 1008 is properly treated as an increased rating claim, rather than as a claim challenging the propriety of a reduction under 38 C.F.R. § 3.344(c).  

In an August 2010 rating decision, the RO increased the Veteran's disability rating from 0 percent to 10 percent effective August 1, 2008.  In February 2012, the RO again increased the Veteran's disability rating to 20 percent, effective January 24, 2012.  

As an initial matter, it appears that the Veteran has fortunately not had an active malignancy since his June 2007 radical prostatectomy.  Accordingly, the Board finds that an assignment of a 100 percent disability rating under Diagnostic Code 7528 for the Veteran's residuals of prostate cancer would not be appropriate at any point since August 1, 2008.  Accordingly, his disability will be rated on residuals such as voiding dysfunction, renal dysfunction, or any disability associated with the residuals of the cancer.

The medical evidence associated with the claims file does not reflect that the Veteran has experienced renal dysfunction or recent urinary tract infections. Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant complaint.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials that must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials that must be changed less than two times per day.  38 C.F.R.  § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from non-compensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A non-compensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a .

At his VA examination in January 2008, the Veteran reported that after his radical prostatectomy, he initially had some problems with urinary incontinence, but that this problem had resolved.  He did not require pads, diapers, or other absorbent devices.  His major complaint was his continuing erectile dysfunction.  He did not describe any urinary frequency in either the day or night time.  He reported that he only occasionally gets up at night.  He denied any decreased stream or dysuria.  He had no recurrent urinary tract infections and has not required catheterization.  He continued to work on a daily basis and was not unemployable due to the residuals of prostate cancer.  

VA treatment records show that in May 2008, the Veteran began complaining of mild urinary incontinence, but was prescribed Ditropan with good results.  He did not report that this incontinence required him to wear pads.  

In April 2009, the Veteran was afforded another VA examination.  He denied any difficulty voiding or obstructive symptoms.  He has no history of dysuria.  He reported voiding three or four time per day, depending on how much he drinks, and getting up one to two times at night.  He denied any urinary incontinence or leakage and did not use pads.  He was on oxybutiynin 5mg three times per day and reports frequency if he misses his medication.  He has no history of renal dysfunction.  His primary complaint was his erectile dysfunction.  He denied any problems carrying out his employment or performing activities of daily living due to the residuals of his prostate cancer.  

The Veteran was also afforded a hearing before a Decision Review Officer in April 2009, but his complaints at the hearing focused predominantly on his erectile dysfunction and his desire to have an Agent Orange screening.  In effect, his statements, overall, to this point, provide factual evidence against his own claim.   

A January 2010 VA treatment note records that the Veteran continued to complain of mild, variable stress incontinence that does not require a pad.  He also reported occasional slow stream and that he sometimes feels like he is not emptying his bladder.  He also complained of nocturia.  

At a November 2010 VA primary care appointment, the Veteran reported no genitourinary complaints, claiming that he no longer takes or needs Ditropan for stress incontinence.  

However, in February 2011, he was again complaining of stress incontinence, as well as hesitancy, occasional weak stream, and occasional weak bladder emptying.  He denied dysuria or hematuria.  

An August 2011 VA urology clinic record notes that the Veteran has mild stress urinary incontinence with strong cough or sneeze, but is pad free and satisfied with his urination.

In November 2011, the Veteran reported to his VA primary provider that he awakens at night to urinate, although he did not report how often.  He also continued to report stress incontinence.  He denied urgency or dysuria.  

In January 2012, the Veteran was afforded another VA examination.  The examiner noted that the Veteran's prostate cancer continued to remain in remission following his June 2007 radical prostatectomy.  The residuals of the Veteran's prostate cancer were noted to cause voiding dysfunction and urinary leakage, but the urinary leakage does not require the wearing of absorbent materials.  The Veteran claimed that he had daytime voiding intervals of less than 1 hour and nighttime awakening to void 3 to 4 times a night.  He denied any obstructive voiding such as hesitancy, slow or weak stream, decreased force of stream, stricture disease, or recurrent urinary tract infections.  His symptoms do not impact his ability to work.  

Based on all of the above, the Board finds that entitlement to a higher disability rating cannot be granted for any period on appeal.

While the Veteran has complained throughout the entire period on appeal of mild stress incontinence, these symptoms have never been severe enough to require the use of absorbent materials nor has the Veteran ever required intermittent or continuous catheterization for urinary.  Thus, a higher disability rating cannot be awarded under the rating schedules for urinary leakage and obstructed voiding.

Thus the only applicable rating schedule in this case is the schedule for urinary frequency.  

Prior to January 24, 2012, there is no evidence (overall) that the Veteran had day time voiding intervals of more than two to three hour per day or that he awakened to void more than two times per night.  At his January 2008 VA examination, he reported that he occasionally got up at night to urinate.  He did not report either day time or night time urinary frequency.  At his April 2009 VA examination, he reported voiding only three or four times per day and one or two times a night, not enough to support a higher rating.  While he continued to occasionally report nocturia to his treatment providers, he did not report needing to void at least three or four times per night until his January 2012 VA examination.  He did not complain of urinary frequency during the day.  In fact, at an August 2011 urology clinic appointment, other than some complaints of mild stress incontinence, the Veteran reported that he was "satisfied" with his urination.  

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 percent is not warranted prior to January 24, 2012.  The Veteran's own description of the problem (his overall statements) support the 10 percent award.  

After January 12, 2012, the RO increased the Veteran's disability evaluation from 10 percent to 20 percent, based on his reports that he regularly awoke three to four time a night to void.  The RO reasoned that although he had never reported awakening to void with such frequency in the past, the Veteran had complained of nocturia, so he was afforded the benefit of the doubt.

The RO also considered whether to award a 40 percent disability rating based on the Veteran's claim that he had a daytime voiding interval of less than an hour, but determined that this report was not credible, as it was not supported by the other evidence of record.  The Board agrees.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

Here, the Board notes that while the Veteran has complained of other voiding dysfunction symptoms such as stress incontinence and nocturia, as well as occasional complaints of hesitancy, slow stream, or incomplete emptying, he has never complained of daytime urinary frequency.  The Board simply finds it improbable that the Veteran would report relatively minor symptoms such as hesitancy and slow stream but would fail to report to his treatment providers that he regularly has to urinate more than once an hour.  Thus, while the Board has considered what appears to be the Veteran's lay statement that he has a daytime voiding interval of less than one hour (this is not clear), it has determined his account is not credible is this respect and that other evidence, including contemporaneous VA treatment records, is more probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  His statements regarding this issue are not consistent with the statements he provided to his health care providers, and the Board must find his statements to health care provides have more probative weight.    

The Veteran has failed to clearly articulate why he believes a higher disability rating for the residuals of his prostate cancer is warranted.  Most of his complaints concern his frustration with his erectile dysfunction, which is a separately rated disability, and which the Board fully understands.  The evidence of record, taken as a whole, suggests that aside from his erectile dysfunction, the residual symptoms of the Veteran's prostates cancer are generally mild and do not interfere with his ability to work or perform his activities of daily living.  

For all the above reasons, entitlement to a higher disability evaluation for adenocarcinoma prostate, status post radical prostatectomy is denied for the entire period on appeal.  Additionally, as there is no evidence that the residuals of the Veteran's prostate cancer interfere with his ability to perform his occupation, entitlement to a total disability rating based on individual unemployability (TDIU) need not be considered.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular Ratings

Finally, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Here, the veteran is challenging the evaluations assigned following the grant of service connection for erectile dysfunction and prostate cancer.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify for this issue has been satisfied.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was also provided an opportunity to set forth his contentions during the April 2009 hearing before the Decision Review Officer.  The appellant was afforded a VA medical examination in January 2008, April 2009, and January 2012.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  The examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial compensable disability evaluation for erectile dysfunction is denied.  

Entitlement to a disability rating in excess of 10 percent for adenocarcinoma prostate, status post radical prostatectomy from August 1, 2008 to January 24, 2012 is denied.

Entitlement to a disability rating in excess of 20 percent for adenocarcinoma prostate, status post radical prostatectomy after January 24, 2012 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


